Mr. Justice Gary. This case begun before a justice, where the appellants recovered a judgment upon a promissory note as follows: Loemo Prirtirg Comp ary, Chicago. III., January I, 1890. $166.38. Sixty days after date we promise to pay to the order of C. L. Damerau, for account IT. L. D., one hundred and sixty-six and 38-100 dollars, at 48-52 Franklin street. Value received. "With attorney’s fees, exchange and collection charges, and seven per cent interest from date. Loemo Prirtirg Comp ary, ' Per Adrian Britt, Manager. Due March 11, 1890. (Endorsed) C. L. Damerau, Per Lanth. On appeal by the appellee to the Circuit Court, leave ivas given, nunc pro tuno, to file a verified plea, Avhich had been filed Avithout leave, denying the execution of the note. This action of the court can not be revoked. Jackson v. Warren, 32 Ill. 331; Zipp v. Uhland, 30 Ill. App. 280. The assignment Avas not thus denied and therefore Avas not in issue. Sec. 56, Justices Act. It Avas sufficiently proAred that the note Avas given for a just debt Avhich the printing company OAved to the deceased husband of the payee, and the indorsement of it Avas for a ust debt due from him to the appellants. Also that Britt Avas the sole manager of the printing company, to whom the officers of the corporation left the entire conduct of its business, indorsing checks, collecting and paying bills, etc., and that with the acquiescence, and subsequent adoption of his act, he had given at least one note in the name of the printing company before giving the one in suit. His act in giAÚng this should be sustained. The note given to the AvidoAV is, prima facie, supported by a valuable consideration; if not so in fact, the burden is on the appellee to sIioav all the circumstances. Riley v. Loughrey, 22 Ill. 97. And see, generally, Lewis v. Lyons, 13 Ill. 117, and Cross v. Cary, 25 Ill. 461. There Avas no eAddence that the deceased left any children, or creditors other than the appellants, nor of the amount of his estate, nor that there Avas any administration upon it. The finding and judgment should have been for the appellants, and the case haAdng been tried by the court without a jury, final judgment Avill be so entered here for the amount due, with costs from the beginning before the justice. Union Nat. Bank v. Manistee Lumber Co., 43 Ill. App. 525. Judgment for the appellants. Mr. Justice Watermau dissents.